
	
		III
		111th CONGRESS
		1st Session
		S. RES. 263
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2009
			Mr. Grassley (for
			 himself, Mr. Durbin, and
			 Mrs. Feinstein) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating October 2009 as National
		  Medicine Abuse Awareness Month.
	
	
		Whereas over-the-counter and prescription medicines are
			 extremely safe, effective, and potentially lifesaving when used
			 properly;
		Whereas the abuse and recreational use of over-the-counter
			 and prescription medicines can be extremely dangerous and produce serious side
			 effects;
		Whereas during a recently sampled month, approximately
			 7,000,000 individuals 12 years of age and older reported using prescription
			 psychotherapeutic medicines for non-medical purposes;
		Whereas prescription medications such as pain relievers,
			 tranquilizers, stimulants, and sedatives are second only to marijuana as the
			 most abused drug in the United States;
		Whereas recent studies indicate that 2,500,000 children
			 between 12 and 17 years of age, or 1 out of every 10 children, have
			 intentionally abused cough medicine to get high from the ingredient
			 dextromethorphan;
		Whereas 4,700,000 young adults, or 1 out of every 5 young
			 men and women, have used prescription medicines for non-medical
			 purposes;
		Whereas in 2008, the National Institute on Drug Abuse
			 estimated that the rates for intentional abuse of cough medicine among eighth,
			 tenth, and twelfth graders stood at 3.6 percent, 5.3 percent, and 5.5 percent,
			 respectively;
		Whereas according to research from the Partnership for a
			 Drug-Free America, more than one-third of teenagers mistakenly believe that
			 taking prescription drugs, even if not prescribed by a doctor, is much safer
			 than using street drugs;
		Whereas the lack of understanding by teenagers and parents
			 of the potential harms of these powerful medicines makes it more critical than
			 ever to raise public awareness about the dangers of their abuse;
		Whereas when prescription drugs are abused, they are most
			 often obtained through friends and relatives, but can also be obtained through
			 rogue Internet pharmacies;
		Whereas parents should be aware that the Internet gives
			 teenagers access to websites that promote abuse of medicines;
		Whereas National Medicine Abuse Awareness Month promotes
			 the message that over-the-counter and prescription medicines should be taken
			 only as labeled or prescribed, and that taking over-the-counter and
			 prescription medicines for recreational use or in large doses can have serious
			 and life-threatening consequences;
		Whereas National Medicine Abuse Awareness Month will
			 encourage parents to educate themselves about this problem and talk to their
			 children about all types of substance abuse;
		Whereas observance of National Medicine Abuse Awareness
			 Month should be encouraged at the national, State, and local levels to increase
			 awareness of the rising abuse of medicines;
		Whereas educational toolkits and training methods have
			 been developed on how to best engage and educate parents and grandparents,
			 teachers, law enforcement officials, doctors and health care professionals, and
			 retailers about the potential harms of cough medicine abuse; and
		Whereas educating the public on the dangers of medicine
			 abuse and promoting prevention is a critical component of what must be a
			 multi-pronged effort to curb the disturbing rise in medicine abuse: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates October
			 2009 as National Medicine Abuse Awareness Month; and
			(2)urges communities
			 to carry out appropriate programs and activities to educate parents and youth
			 of the potential dangers associated with medicine abuse.
			
